COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

SARENA ELAINE PERKINS,                           §
                                                                    No. 08-15-00210-CR
                                                 §
                              Appellant,                              Appeal from the
                                                 §
v.                                                             Criminal District Court No. 3
                                                 §
THE STATE OF TEXAS,                                               of Dallas County, Texas
                                                 §
                               Appellee.                            (TC# F-1353239-J)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment

adjudicating guilt should be modified to reflect that Appellant violated Conditions (b), (j), (l),

(n), (q), and (t) of the terms and conditions of community supervision. We therefore affirm the

judgment of the trial court as modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF APRIL, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.